DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressing means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Haruna et al. (2020/0276666A1).                                                                                                                                                                                          
Regarding claim 1, Haruna discloses an apparatus for friction stir spot welding comprising; a press head 7, 28 having a body wherein the body comprising a cavity (figure 10); a rotary tool 6 comprising a substantially flat end for pressing (flat surfaces of 6, 7 that contact the workpiece); wherein the press head and the rotary tool are configured for coupling with at least one pressing means (tool drive unit 3); and an anvil 5 for holding the workpieces (figure 10). 
The limitation “10wherein the press head is for pressing a sandwich structure comprising the intermediate piece positioned between the at least one first workpiece and at least one second workpiece against an anvil such that the intermediate piece is trapped between the second workpiece and an embossing formed on the first workpiece when the press head applies pressure, 15wherein the rotary tool is for pressing the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 2, Haruna discloses that the press head 7 is a shoulder wherein a space for receiving the rotary tool 6 is provided through at least one 20part of the body the limitation “wherein the cavity restrains the plasticized intermediate piece, parts of the first workpiece and the second workpiece during the pressing of the embossing” is 
Regarding claim 3, Haruna discloses a forging shoulder 28 surrounding 25the rotary tool 6 and for pressing the peripheral of the embossing wherein the forging shoulder comprises a recess (figure 10).
The limitation “for restraining the plasticized first workpiece, intermediate piece and second workpiece during the pressing of the embossing” is functional and does not further limit the apparatus.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al. (2020/0276666A1) in view of Brice et al. (2008/0099534).
30			Regarding claim 4, Haruna discloses a method of friction stir spot welding comprising stacking workpieces and forming an embossing on the first workpiece w1 (figure 10) and pressing the embossing by a rotating tool 6,7 comprising a substantially flat end so as to plasticize workpieces (figure 10, paragraphs 0125-0162) following steps;7 

10
RegardRegarding claim 5, Haruna (with Brice) discloses that the the structure is pressed by a press head 7, 28 having a body wherein the body comprising a cavity for receiving at least one part of the intermediate piece and the first workpiece such that the intermediate piece is trapped between the second workpiece and the embossing formed on the first workpiece.  
Regarding claim 6, Haruna (with Brice) discloses d) pressing peripheral of the embossing by a forging shoulder 28 surrounding the rotating tool 6 and comprising a 
Regarding claim 7, Haruna (with Brice) discloses that the press head is a shoulder 7, 28 wherein a space for receiving the rotary tool 6 is provided through at least one part of the body wherein the cavity restrains the plasticized first workpiece, intermediate 25piece and second workpiece by guiding during the step c) (figure 10).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIN B SAAD/Primary Examiner, Art Unit 1735